Citation Nr: 1316733	
Decision Date: 05/22/13    Archive Date: 05/31/13

DOCKET NO.  10-48 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for the Veteran's cause of death.

2.  Entitlement to service connection for the Veteran's cause of death.


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel





INTRODUCTION

The Veteran had recognized service in missing status on January 10, 1943, in no casualty status from January 11, 1943, to March 10, 1943, in missing status from March 16, 1945, to February 14, 1946.  The Veteran died in February 1981, and the appellant seeks surviving spouse benefits.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  


FINDINGS OF FACT

1.  In an unappealed November 2008 decision, the Board declined to reopen the Appellant's claim of entitlement to service connection for the Veteran's cause of death.

2.  The evidence received since the November 2008 decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for the Veteran's cause of death.


CONCLUSIONS OF LAW

1.  The November 2008 decision that declined to reopen the Appellant's claim of entitlement to service connection for the Veteran's cause of death is final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. §§ 20.1100 (1994).

2.  Evidence received since the November 2008 decision is new and material to reopen the claim of entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5108 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reasonable doubt in resolved in favor of the claimant when there is an approximate balance of positive and negative evidence.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1100, 20.1100, 20.1103 (2012).  A finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108 (West 2002); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  If the evidence is new but not material, the inquiry ends and the claim cannot be reopened.  38 C.F.R. § 3.156 (2012); Smith v. West, 12 Vet. App. 312 (1999).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273 (1996).  For the purpose of determining whether to reopen a claim, the credibility of newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for his claim has been satisfied.  Elkins v. West, 12 Vet. App. 209 (1999); 38 U.S.C.A. § 5103A (West 2002).

Regardless of what the RO has decided, the Board must address the question of whether new and material evidence has been received to reopen the claim because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The claim of entitlement to service connection for the Veteran's cause of death was last finally denied in a November 2008 Board decision, which declined to reopen the Veteran's claim, finding that the appellant had not submitted new and material evidence addressing the etiology of the Veteran's death-causing conditions.  The appellant did not timely appeal that decision, and the decision became final.  

The Board must first determine if new and material evidence has been submitted since the time of the November 2008 decision.  38 U.S.C.A. § 5108 (West 2002).  The evidence added to the record includes, among other evidence, a private etiological opinion regarding the Veteran's cause of death.  That evidence is new because it has not previously been submitted to VA.

Regarding the materiality of the newly submitted evidence, the Appellant's previous claim for service connection for the Veteran's cause of death was denied because the evidence did not demonstrate a relationship between the Veteran's service-connected disability and his cause of death.  The new evidence is relevant to establishing such a relationship.  The credibility of the newly submitted evidence is presumed in determining whether or not to reopen a claim.  Justus v. Principi, 3 Vet. App. 510 (1992).  Thus, this evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R.  § 3.156(a) (2012).  Accordingly, the additional evidence is also material.

As new and material evidence has been received, the claim for service connection for the Veteran's cause of death is reopened.  To that extent only, the claim is allowed.


ORDER

The claim for service connection for the Veteran's cause of death is reopened.  To that extent only, the claim is allowed.


REMAND

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record currently before it is inadequate.  38 U.S.C.A. § 5103A (West Supp. 2010).  The appellant submitted additional evidence in support of her claim in December 2011 without a waiver of RO consideration.  Therefore, that evidence must be considered first by the RO.  38 C.F.R. § 20.1304 (2012).

The Board also finds that a VA opinion would be useful in determining whether the Veteran's pancreatic cancer was related to his service-connected nephrolithiasis.  That opinion should consider the newly submitted medical evidence.

Accordingly, this case is REMANDED for the following:

1.  Send the claims file to an oncologist for review and preparation of an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the pancreatic cancer that caused the Veteran's death was caused or aggravated by the service-connected nephrolithiasis.  The examiner should provide an opinion as to whether it is at least as likely as not that nephrolithiasis caused or contributed to cause the death of the Veteran.  The examiner should review the claims file and should note that review in the examination report.  The examiner should discuss the private medical opinion dated in December 2011.

2.  Then, readjudicate the issue on appeal, with consideration of all evidence submitted since the supplemental statement of the case.  If any decision is adverse to the veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


